447 F.2d 989
UNITED STATES of America, Plaintiff-Appellee,v.Jesse James QUINN and Reginald L. Kelsey, Defendants-Appellants.
No. 71-1148.
No. 71-1147.
United States Court of Appeals, Tenth Circuit.
October 1, 1971.

Appeal from the United States District Court for the District of Kansas; Frank G. Theis, Judge.
Glen S. Kelly, Asst. U.S. Atty. (Robert J. Roth, U. S. Atty., with him on the brief), for plaintiff-appellee.
Paul B. Swartz, Denver, Colo., for defendants-appellants.
Before LEWIS, Chief Judge, and PICKETT and BARRETT, Circuit Judges.
PER CURIAM.


1
Defendants were convicted of violations of 18 U.S.C. § 2113(a) and (d), armed robbery of a federally insured bank. They appeal, presenting as the sole appellate issue the claim that the judgments are not supported by sufficient evidence. After review of the entire record we conclude the claims are without merit. The record amply supports the verdicts and judgments.


2
Affirmed.